Order of Appellate Term affirming judgment of the Municipal Court reversed on the law, with costs, judgment of the Municipal Court reversed, and complaint dismissed, with costs to appellants. In our opinion the undisputed evidence shows that there was a material alteration of the notes after they were indorsed by the appellants and without their knowledge or consent, that they were not presented for payment at the place originally specified therein, and that thereby appellants, as indorsers, were released from liability. (See Neg. Inst. Law, §§ 205, 206.) Young, Carswell, Tompkins and Davis, JJ., concur; Lazansky, P. J., dissents.